   Case: 3:19-cv-00063-CVG-GWC Document #: 41 Filed: 04/15/20 Page 1 of 2



                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                     )
SAPPHIRE BEACH RESORT AND MARINA     )
CONDOMINIUM OWNERS ASSOCIATION, LLC, )
and CERTAIN UNDERWRITERS AT LLOYD’S )
OF LONDON SUBSCRIBING TO POLICY NO. )           Civil No. 2019-63
DCC-1702207, as subrogee of Sapphire )
Beach Resort and Marina Condominium )
Owners Association, LLC,             )
                                     )
               Plaintiffs,           )
                                     )
               v.                    )
                                     )
BRUCE HALLIDAY, aka SANDY HALLIDAY, )
and M/V KAYLARA MAI, in rem,         )
                                     )
               Defendants.           )
                                     )

ATTORNEYS:

Mark Wilczynski
Law Office of Wilczynski & Garten, P.C.
St. Thomas, U.S.V.I.
     For Sapphire Beach Resort and Marina Condominium
Association, LLC, and Certain Underwriters at Lloyd’s, London
subscribing to Policy No. DCC-1702207,

Neil D Goldman
Young, Goldman & Van Beek, P.C.
Alexendria, VA
Matthew J. Duensing
Joseph D. Sauerwein
Duensing & Casner
St. Thomas, U.S.V.I.
     For Bruce Halliday and M/V Kaylara Mai.

                                   ORDER

GÓMEZ, J.

      Before the Court are the filings of each party consenting

to a magistrate judge’s jurisdiction in this matter.
   Case: 3:19-cv-00063-CVG-GWC Document #: 41 Filed: 04/15/20 Page 2 of 2
Sapphire Beach Resort and Marina Condo. Owners Ass’n et al. v. Halliday et al.
Civ. No. 2019-63
Order
Page 2

     Pursuant to 28 U.S.C. § 636, “[u]pon the consent of the

parties, a full-time United States magistrate judge . . . may

conduct any or all proceedings in a jury or nonjury civil matter

and order the entry of judgment in the case, when specially

designated to exercise such jurisdiction by the district court

or courts he serves.” 28 U.S.C. § 636(c)(1). Each party has

filed a written consent to a magistrate judge’s jurisdiction in

this matter. See ECF No. 34; ECF No. ECF No. 35; ECF No. 40.

     The premises considered, it is hereby

     ORDERED that, in accordance with 28 U.S.C. § 636, the Court

hereby designates Magistrate Judge George W. Cannon, Jr., to

exercise jurisdiction in this matter.




                                         S\
                                                Curtis V. Gómez
                                                District Judge
